Third District Court of Appeal
                               State of Florida

                       Opinion filed October 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                     Nos. 3D21-1729 & 3D21-1730
                  Lower Tribunal Nos. 20-1262, 20-1246
                           ________________


                           P.J.S., A Juvenile,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     Appeals from the Circuit Court for Miami-Dade County, Dawn Denaro,
Judge.

      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger,
Assistant Public Defender, for appellant.

     Ashley Moody, Attorney General, Kayla Heather McNab, and David
Llanes, Assistant Attorneys General, for appellee.


Before LOGUE, MILLER, and BOKOR, JJ.

     MILLER, J.
     P.J.S., the respondent below, appeals findings of delinquency

rendered after the trial court conducted a hybrid adjudicatory hearing. 1

During the hearing, the trial judge appeared remotely via the Zoom

videoconferencing platform, while the witnesses, appellant, and attorneys

were physically present in the courtroom. One prosecutorial witness testified

while masked. Relying upon the rationale advanced in our recent decisions

in M.D. v. State, 345 So. 3d 359 (Fla. 3d DCA 2022), J.T.B. v. State, 345 So.

3d 927 (Fla. 3d DCA 2022), and K.M. v. State, 47 Fla. L. Weekly D1557 (Fla.

3d DCA July 20, 2022), we find that the due process considerations inherent

in delinquency proceedings require case-specific findings of necessity in

such circumstances. 2 Because the record is devoid of any particularized

findings, we are constrained to reverse and remand for a new adjudicatory

hearing.

     Reversed and remanded.




1
   These cases present identical issues and were consolidated for all
purposes.
2
  The Florida Supreme Court has recently promulgated new amendments to
the Florida Rules of Juvenile Procedure. Underscoring the importance of
considering the circumstances of each case, Florida Rule of Juvenile
Procedure 8.100(e)(1) now provides that “[e]videntiary proceedings must be
conducted in person unless the parties agree that a proceeding should be
conducted remotely or conducted in a hybrid format, or the court so orders
upon good cause shown.”

                                     2